         Case 1:21-cv-00371-AWI-JLT Document 8 Filed 09/21/21 Page 1 of 1


 1
 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11
     VENTURA MACIAS,                                   Case No. 1:21-CV-00371-AWI-JLT
12            Plaintiff,
                                                       ORDER AFTER NOTICE OF
13           v.                                        SETTLEMENT
14   LIBERTY LIFT SOLUTIONS, LLC,                      (Doc. 7)
15                 Defendant.
16

17           The parties report that they have settled the matter and indicate they need time to finalize the
18   agreement. (Doc. 7) Thus, the Court ORDERS:

19           1.     The stipulation to dismiss the action SHALL be filed no later than December 1,

20   2021.

21           2.     All pending dates, conferences and hearings are VACATED.

22   The parties are advised that failure to comply with this order may result in the Court imposing

23   sanctions, including the dismissal of the action.

24

25   IT IS SO ORDERED.

26      Dated:     September 20, 2021                                _ /s/ Jennifer L. Thurston
                                                   CHIEF UNITED STATES MAGISTRATE JUDGE
27

28
